Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election without traverse of over-reacting dermal scars (keloids) and the compound:

    PNG
    media_image1.png
    224
    209
    media_image1.png
    Greyscale
, 5-(3,6-dibromo-9H-carbazol-9-yl)-N,N,N-trimethylpentan-1-aminium,
in the reply filed on 2/17/2021 is acknowledged. 
 Claims 1-15 are pending.  Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.
Claims 1-5 and 9-15 are currently under examination and the subject matter of the present Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim 15 recites the limitation “a combination thereof.”  There is insufficient antecedent basis for this limitation as claim 1 recites the treatment of “a disease or disorder…” and not the treatment of diseases or disorders.  Claim 15 is broader than claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben-Sasson et al. (WO 2013/072915; submitted in IDS) as evidenced by Divoux et al. (Diabetes, Vol. 59, November 2010).
Ben-Sasson et al. teach a method of obesity, overweight or abnormal fat-distribution with administration of an effective amount of general formula (I) and specifically the elected compound.
Ben-Sasson et al. are silent on treating a disease or disorder associated with excessive collagen deposition.

As such, obesity is a disease that is characterized by excessive collagen deposition and therefore meets the breadth of the instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what 
Claims 1-5 and 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 11-16 of U.S. Patent No. 10,632,102 (herein referred to as ‘102; submitted in IDS). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘102 recite a method of treating a keloid with administration of a composition comprising one active agent having the general formula (I) and specifically the elected compound (claims 1 and 11); wherein the composition is administered topically or parenterally (claims 2 and 14-15); wherein the composition has a water content of less than 50% of total composition weight (claim 12).

Claims 1-5 and 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 11-16 of U.S. Patent No. 9,447,040 (herein referred to as ‘040) as evidenced by Divoux et al. (Diabetes, Vol. 59, November 2010).
The claims of ‘040 teach a method of treating obesity, overweight or abnormal fat-distribution with administration of an effective amount of general formula (I) and specifically the elected compound.
The claims of ‘040 are silent on treating a disease or disorder associated with excessive collagen deposition.
Divoux et al. teach that obesity is characterized by the excessive collagen deposition in human adipose tissue.  Fibrosis attributed to excessive deposition of extracellular matrix proteins, is a ubiquitous tissue response to an unresolved chronic inflammation which is observed in obese white adipose tissue, showing increased expression of genes encoding extracellular matrix components and demonstrating the presence of fibrosis (page 2817).


CONCLUSION
No claim is found to be allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA PAGONAKIS whose telephone number is (571)270-3505.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AP

/ANNA PAGONAKIS/
Primary Examiner, Art Unit 1628